—Order unanimously affirmed without costs. Memorandum: Family Court properly granted the petitions terminating the parental rights of respondent based upon his permanent neglect of his three daughters. Despite petitioner’s efforts over a three-year period to help respondent to plan for his children’s future, respondent continually failed to do so (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136; Matter of Tanya P., 219 AD2d 849). (Appeal from Order of Chautauqua County Family Court, Hartley, J.— Terminate Parental Rights.) Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.